Exhibit 10.1

PHILIP MORRIS INTERNATIONAL INC.

2008 PERFORMANCE INCENTIVE PLAN

(as amended and restated effective February 11, 2010)

RESTRICTED STOCK AGREEMENT

FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK

(February 11, 2010)

PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the 2010 Restricted Stock Award section of
the Award Statement (the “Employee”) under the Philip Morris International Inc.
2008 Performance Incentive Plan (as amended and restated effective February 11,
2010) (the “Plan”) a Restricted Stock Award (the “Award”) dated February 11,
2010 (the “Award Date”) with respect to the number of shares set forth in the
2010 Restricted Stock Award section of the Award Statement (the “Shares”) of the
Common Stock of the Company (the “Common Stock”), all in accordance with and
subject to the following terms and conditions:

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request made to such Transfer Agent or other agent as determined by the
Company.

2. Restrictions. Subject to Section 3 below, the restrictions on the Shares
shall lapse and the Shares shall vest on the Vesting Date set forth in the 2010
Restricted Stock Award section of the Award Statement (the “Vesting Date”),
provided that the Employee remains an employee of the PMI Group during the
entire period commencing on the Award Date and ending on the Vesting Date.

3. Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to death or Disability, or upon the Employee reaching eligibility for
Normal Retirement, the restrictions on the Shares shall lapse and the Shares
shall become fully vested on the date of death, Disability, or eligibility for
Normal Retirement.

Subject to provisions of Section 6(a) of the Plan, if the Employee’s employment
with the PMI Group is terminated for any reason other than death or Disability
or Normal Retirement prior to the Vesting Date, the Employee shall forfeit all
rights to the Shares. Notwithstanding the foregoing and except as provided in
Section 6(a) of the Plan, the Compensation Committee of the Board of Directors
of the Company may, in its sole discretion, waive the restrictions on, and the
vesting requirements for, the Shares.

4. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the right to vote the Shares and to receive any cash dividends payable with
respect to the Shares, as paid, less applicable withholding taxes (it being
understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period).

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited.

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, or vesting of this Award,
as the case may be, by deducting the number of Shares having an aggregate value
equal to the amount of withholding taxes due from the total number of Shares
awarded, vested, or otherwise becoming subject to current taxation. The Company
is also authorized to satisfy the actual withholding taxes arising from the
granting or vesting of this Award, or



--------------------------------------------------------------------------------

hypothetical withholding tax amounts if the Employee is covered under a Company
tax equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of the vested
Shares by the Employee. Shares deducted from this Award in satisfaction of
actual minimum withholding tax requirements shall be valued at the Fair Market
Value of the vested Shares on the date as of which the amount giving rise to the
withholding requirement first became includible in the gross income of the
Employee under applicable tax laws. If the Employee is covered by a Company tax
equalization policy, the Employee also agrees to pay to the Company any
additional hypothetical tax obligation calculated and paid under the terms and
conditions of such tax equalization policy.

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
except that, to the extent permitted by the Compensation Committee, if the
Company shall have theretofore received in writing a beneficiary designation,
the Shares shall be registered in the name of the designated beneficiary.

8. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of the Company’s financial statements or a significant
write-off not in the ordinary course affecting the Company’s financial
statements, an Employee has received more compensation in connection with this
Award than would been paid absent the fraud, misconduct, write-off or incorrect
financial statement, the Board or Committee, in its discretion, shall take such
action with respect to this Award as it deems necessary or appropriate to
address the events that gave rise to the fraud, misconduct, write-off or
restatement and to prevent its recurrence. Such action may include, to the
extent permitted by applicable law, in appropriate cases, causing the partial or
full cancellation of this Award and, with respect to Shares that have vested,
requiring the Employee to repay to the Company the partial or full Fair Market
Value of the Award determined at the time of vesting. The Employee agrees by
accepting this Award that the Board or Committee may make such a cancellation,
impose such a repayment obligation, or take other necessary or appropriate
action in such circumstances.

9. Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan. Subject to the provisions of section 6(a), in
the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the date of this
Award, the Board of Directors of the Company is authorized, to the extent it
deems appropriate, to make adjustments to the number and kind of shares of stock
subject to this Award, including the substitution of equity interests in other
entities involved in such transactions, to provide for cash payments in lieu of
Shares, and to determine whether continued employment with any entity resulting
from such a transaction will or will not be treated as continued employment with
the PMI Group, in each case subject to any Board or Committee action
specifically addressing any such adjustments, cash payments, or continued
employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of

 

2



--------------------------------------------------------------------------------

prior service). In any case in which (i) the meaning of “Normal Retirement” is
uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” an Employee’s termination of employment shall be treated as
a “Normal Retirement” under such circumstances as the Committee, in its sole
discretion, deems equivalent to retirement. “PMI Group” means the Company and
each of its subsidiaries and affiliates. Generally, for purposes of this
Agreement, (x) a “subsidiary” includes only any company in which the Company,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
February 11, 2010.

 

PHILIP MORRIS INTERNATIONAL INC. /s/ G. Penn Holsenbeck

G. Penn Holsenbeck

Vice President & Corporate Secretary

Philip Morris International Inc.

 

3